0FFlcE   0F   THE   ATTORNEY     GENE~~AL     OFTEXAS
                        AUSTIN



                                            April6, lOa
       I




               "'rrISFURTHERORDERlL'D,ADJVDCEDA?JD
            DECREEDby the wurt that uponths payment
            0r the mm 0r lumen an6 (W.te) as/m
            gollu8 by the DUendant to the Plaintifi
            a16 the Countyor Montgbmery,  the tax. dg-
            sent heroin8h811be demlared   utlrrle r
            on6 pal6in full, 8n6 th8tthe tax lien upon
            the aboveduoribed property   to 880~~0 thr
                    Or raid #WI, 8h811 be l
            pCIyi88nt                      tin( F tir h.6
            an6 ~atlmrlrb Wfkll fo r laoh an6 lrw~ roar,
            a8 set out la Plalntirr** orlglnal Petition,
.
.
            an6 that thePlaintift   hareltm lxwutloa
            aa6 ardor or #alo.*

        It dll bo note6in the tlrmt par8graph,hordn-
abwo         thatthe noovary la for an mount or ~levoa
              uoteb
@16 EEv100 ($11&a)Dollar8plutr   8h (6%) pu oont pot
anmm from 6atopot11paid. The aown paragraph         above
quoted rorider that  th8 pamnt of thk 8um or norm an6
~~/lOOytll.2fS) Dollar8rhallratirrrmob Jtl6@mnt       u&l
mabsr no reremenoe to the paymentor lntorrrt.Thor.
two paragraphr, therofora, are appebentlyrepugrunt.




tlona ji6tgwnt  dll          be road   a# a whole. Sea 10 TO%
hu. tee,an6 Ikagnolla             P8trolaumCOmpSnJl
                                                  v8* Caa~ll,
a SW En6 897 (mm. or App.  re-hearln   68nlo6). If them
are apparent repugnant olau888 in a (1udfpnt br r8a8oa
or         whlohthe slenning       the OlaU88 rwt
                          lr.ob8oure                    appear-
lng willoontrol.PrixlO9   v#, ?l'O8t-&hn8On
                                          lumber OOm-
pany, 194 SW l61 (Writ of error refU8ed).
        Applyingthe abwo~m8ntloxwd   ml.08Or oon8tnao-
tionto the Judgment   lnvolve6in thl8 ln@rY it 18 the
opinionor thlaDepartment   an6 you are 80 a6&6 that
the 8ix (6%) per osntint8rert provided ln the rmt
paragraph herelnabovr Quotedwill prevailan6 WV8m
                                         I
Mr. A. IL Elokuaon,April6,'19SS,
                               Pa@ S




thi8ju6gment an6 thatit 18 th8 6utrof the 6i8triot
oluk fo w&e theoolleotion  of the intrreatth8roin
providedror boror8 relw8er 04n bCproporly1881106
byhlm.

         Tr u8tlngtht thl8   8atl8raotorllflnmmr8   y o ur
inwv,     lm a r .




WtAW




(8g6)GERALDC. &URN
AlToRI9EyG~OFTEX4S